Citation Nr: 0619993	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-28 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both upper and both lower extremities secondary 
to diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for 
peripheral neuropathy of both upper and lower extremities and 
denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he has peripheral neuropathy of both his 
upper and lower extremities, secondary to his service-
connected diabetes mellitus. There is no discussion or 
diagnosis of peripheral neuropathy in the treatment records 
from the VA medical center. There is also no diagnosis or 
complaint of peripheral neuropathy in the veteran's service 
medical records.   However, the veteran has been diagnosed 
with diabetes mellitus and should receive a VA examination to 
determine whether he does or does not have peripheral 
neuropathy.

Treatment records from the VA medical center show a diagnosis 
of PTSD, however they do not specifically address whether the 
PTSD is related to the corroborated stressors experienced 
during the veteran's active duty service.  


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination with an appropriate medical 
professional regarding his claim for 
peripheral neuropathy. The examiner 
should be provided with the veteran's 
claim file in conjunction with the 
examination. The examiner should 
provide an opinion on whether the 
veteran has peripheral neuropathy of 
the upper and lower extremities and, if 
so, whether that condition is secondary 
to his diabetes mellitus.  All opinions 
rendered must be supported by a 
complete rationale.


2.	Schedule the veteran for a VA 
examination with an appropriate medical 
professional regarding his claim for 
PTSD.  The examiner should be provided 
with the veteran's claims file in 
conjunction with the examination.  The 
examiner should provide an opinion on 
whether the corroborated stressors in 
the veteran's claim file could have or 
did cause his diagnosed PTSD.

3.	When the development requested has been 
completed, review the case. If the 
benefit sought is not granted, furnish 
the veteran with a supplemental 
statement of the case and afford a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

